914 F.2d 1492Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John R. PEEPLES, Jr., Plaintiff-Appellant,v.North Charleston City Police Officer R.T. SIMONCAVAGE, Hispartner John Smith, Four to Eight Other Officers, John Doe,Richard Roe, etc., North Charleston City Judge W. RobertKinard, and Charleston Air Force Base Security Police Sgt.Brian W. Hensley and City of North Charleston Air ForceBase, Defendants-Appellees.
No. 90-1422.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 20, 1990.Rehearing and Rehearing In Banc Denied Oct. 15, 1990.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Falcon B. Hawkins, Chief District Judge.  (C/A No. 87-1220-2-1)
John R. Peeples, Jr., appellant pro se.
James Albert Stuckey, Jr., Stuckey & Kobrovsky, Charleston, S.C., for appellees.
D.S.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John R. Peeples, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Peeples v. Simoncavage, C/A No. 87-1220-2-1 (D.S.C. Jan. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.